UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2482



MICHAEL D. WILKINS,

                                              Plaintiff - Appellant,

          versus


KEITH PHILLIPS, Trustee,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-493-3; BK-99-34315)


Submitted:   May 10, 2004                  Decided:   June 25, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Wilkins, Appellant Pro Se.       David Richard      Ruby,
MCSWEENEY & CRUMP, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael D. Wilkins appeals the district court’s order

affirming the bankruptcy court’s order denying Wilkins’ motion to

reconsider a prior order denying his request for an accounting from

the bankruptcy trustee.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Wilkins v. Phillips, Nos. CA-03-493-3; BK-

99-34315 (E.D. Va. Oct. 14, 2003).    We deny Wilkins’ motion for a

change of venue and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -